DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020).
Regarding Claim 1, Shimizu discloses in Figs. 2-4 a battery module ([0042], battery assembly) comprising:
a battery block (see annotated Fig. 13 provided below) including a plurality of cell rows (C), in each of which a plurality of cells (12) are arranged in a line along a row direction (Fig. 4, [0042], [0048], see also annotated Fig. 13 provided below), wherein each of the plurality of cells (12) includes a positive electrode terminal (32b) and a negative electrode terminal (32a) disposed on one end part (30b, lid) of each of the plurality of cells (12) (Fig. 5, [0044]-[0045]), a plurality of end parts (30b) are positioned on a same side in the battery block (Figs. 4-5); 
an insulative plate (18, upper case) disposed above the plurality of one end parts (30b) of the plurality of cells (12) (Figs. 3-5 and 8, [0042], [0053]-[0054]), the insulative plate (18) including holes (56a, 56b, apertures) that are provided in the insulative plate (18) and through each of which the positive electrode terminal (32b) and the negative electrode terminal (32a) of each of the plurality of cells (12) are exposed (Figs. 8-10, [0054]); and 
a plurality of conductive members (78, common bus bar) disposed on a surface of the insulative plate (18) opposite to a surface of the insulative plate (18) opposed to the plurality of cells (12) (Figs. 4, 9-10, and 13, [0074]), wherein:
the plurality of conductive members (78) extend along the row (C) direction ([0048], [0079]),
each of the plurality of conductive members (78) includes terminal connecting parts (84) connected through the holes (56a, 56b) to the terminals (32a, 32b) of a same pole of each of the cells (12) included in the battery block (see annotated Fig. 13 provided below) (Figs. 10 and 15, wherein the terminal connecting parts 84 are connected to the terminals 32a, 32b and the terminals 32a, 32 extend through the holes 56a, 56b and therefore the terminal connecting parts 84 are connected through the holes 56a, 56b to the terminals 32a, 32b), and
at least one of the plurality of conductive members (78) connects positive electrode terminals (32b) of the plurality of cells (12) in one row of the plurality of rows (C) and negative electrode terminals (32a) of the plurality of cells (12) in an adjacent row of the plurality of rows (C) adjacent to the one row (see annotated Fig. 13 provided below).

    PNG
    media_image1.png
    648
    780
    media_image1.png
    Greyscale

Regarding Claim 2, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein the battery block includes more than two rows (see annotated Fig. 13 provided above).
Regarding Claim 3, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein each of the plurality of conductive members (78) is made of a plate-shaped metallic material ([0074], [0079], aluminum).
Regarding Claim 9, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein each of the plurality of conductive members (78) has a shape hanging over at an edge part of each of the holes (56a, 56b) (see annotated Fig. 10 provided below).
Regarding Claim 12, Shimizu discloses in Figs. 2-4 a battery module ([0042], battery assembly) comprising:
a plurality of cells (12) ([0042]), each of the plurality of cells (12) including an electrode group (31), a battery case (30) accommodating the electrode group (31) ([0044]), a positive electrode terminal (32b) and a negative electrode terminal (32a) disposed on one end part (30b, lid) of each of the plurality of cells (12) (Fig. 5, [0044]-[0045]), the plurality of cells (12) being arranged in such a manner that a plurality of the one end parts (30b) of the plurality of cells (12) are positioned on a same side (Figs. 4-5), and a battery block (see annotated Fig. 13 provided below) is constituted by a row (C) in which the plurality of cells (12) adjacent to each other are arranged in a line (Figs. 4 and annotated Fig. 13 provided below, [0048]); and
a plate (18, upper case) disposed above the plurality of the one end parts (30b) of the plurality of cells (12) being arranged (Figs. 3-5 and 8, [0053]-[0054]), the plate (18) including:
	holes (56a, 56b, apertures) that are provided in the plate (18) and through each of which the positive electrode terminal (32b) and the negative electrode terminal (32a) of each of the plurality of cells (12) are exposed (Figs. 8-10, [0054]), and
	a plurality of conductive members (78, common bus bar) disposed on a surface of the plate (18) opposite to a surface opposed to the plurality of cells (12) (Figs. 4, 9-10, and 13, [0074]), wherein, 
the plurality of conductive members (78) extend along the row (C) in which the plurality of cells (12) of the battery block (see annotated Fig. 13 provided below) are arranged in the line ([0048], [0079]),
two of the plurality of conductive members (78) are disposed in the battery block (see annotated Fig. 13 provided below), and 
each of the plurality of conductive members (78) includes terminal connecting parts (84) connected through the holes (56a, 56b) to the terminals (32a, 32b) of a same pole of each of the cells (12) included in the battery block (see annotated Fig. 13 provided below) (Fig. 10, wherein the terminal connecting parts 84 are connected to the terminals 32a, 32b and the terminals 32a, 32 extend through the holes 56a, 56b and therefore the terminal connecting parts 84 are connected through the holes 56a, 56b to the terminals 32a, 32b),
the battery case (30) includes an opening ([0044], see opening covered by lid 30b) near the one ends of the cells (12), a bottom portion (30a) formed near an other end portion of the battery case (30) which is opposed to the one end portion in a height direction of the cells (12) and perpendicular to a row direction of the plurality of cells (12) ([0044]), and
a portion of the battery case (30) near the opening ([0044], see opening covered by lid 30b) of the battery case (30) is joined to the one of the terminal connecting parts (84) (see annotated Fig. 10 provided below, wherein a portion of the battery case 30 is connected to the plate 18 which is connected to one of the terminal connecting parts 84 and therefore a portion of the battery case 30 is joined to one of the terminal connecting parts 84).

    PNG
    media_image2.png
    572
    874
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020), as applied to Claim 1 above, and further in view of Kim et al. (US PGPub 2018/0351206, which has a foreign priority date of June 1, 2017).
Regarding Claim 4, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein each of the plurality of conductive members (78) is made of metal ([0074], aluminum).
Specifically, Shimizu discloses wherein the material of each of the plurality of conductive members (78) is not particularly limited so long as it is electrically conductive ([0074], [0138]).
However Shimizu does not explicitly disclose wherein each of the plurality of conductive members is made of a metal foil.
Kim teaches a conductive member (200, 300, bus bar) for a battery ([0030]), wherein the conductive member (200, 300) includes terminal connecting parts (210, 310) connected to a terminals of a same pole (121, 131) of the battery ([0047]-[0048], [0053]-[0054]).
Specifically, Kim teaches wherein the conductive member (200, 300) may be a metal foil ([0046], [0052], copper or aluminum foil).
It would have been obvious to one of ordinary skill in the art to make the plurality of conductive members of Shimizu of a metal foil, as taught by Kim, as such is an electrically conductive material and therefore the skilled artisan would have reasonable expectation that such would successfully form functioning conductive members, as desired by Shimizu.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020), as applied to Claim 1 above, and further in view of Ito et al. (JP 2013-073929, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 5, Shimizu discloses all of the limitations as set forth above. However, Shimizu does not explicitly disclose wherein each of the plurality of terminal connecting parts  connected to the negative electrode terminals has a fuse function due to having a cross-sectional area of a current flow passage less than or equal to a predetermined area.
	Ito teaches in Figs. 1-4 a battery module (10) comprising a plurality of cells (11) capable of protecting a cell when an abnormal excessive current flows while reducing the number of parts (P1, para 4 and P4, para 4).
	Specifically, Ito teaches in Figs. 1-4 wherein the battery module (10) comprises a plurality of conductive members (30) (P5, para 2), wherein each of the plurality of conductive members (30) includes terminal connecting parts (34) connected to terminals (13A, 13B) of a same pole of each of the cells in the plurality of cells (12) (P5, para 5).
	Ito further teaches wherein each of the plurality of terminal connecting parts (34) has a fuse function due to having a cross-sectional area of a current flow passage less than or equal to a predetermined area so that when an excessive current flows, the cross-sectional area less than or equal to the predetermined area has a higher resistance than other parts of the plurality of conductive members so that the amount of heat generation becomes large and melts, thereby interrupting the current (P2, para 2, P5, para 5-6, and P6, para 5).
	It would have been obvious to one of ordinary skill in the art to form the plurality of terminal connecting parts connected to the negative electrode terminals of Shimizu to have a fuse function due to having a cross-sectional area of a current flow passage less than or equal to a predetermined area, as taught by Ito, in order to protect a cell of the plurality of cells in the battery module when an abnormal excessive current flows while reducing the number of parts.
Allowable Subject Matter
Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 7-8 and 10 were indicated as containing allowable subject matter in the prior Office Action dated May 3, 2022. Thus, refer to the Office Action dated May 3, 2022 for the statement of reasons for the indication of allowable subject matter.
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 is directed to a battery module comprising, among additional limitations, 
a plate disposed above the plurality of one end parts of the plurality of cells, the plate including:
	holes that are provided in the plate and through each of which the positive electrode terminal and the negative electrode terminal of each of the plurality of cells are exposed; and
	a plurality of conductive members disposed on a surface of the plate opposite to a surface facing the plurality of cells, wherein:
each of the plurality of conductive members include terminal connecting parts extending into and passing through the holes and connected to the terminals of a same pole of each of the cells included in the battery block.
The closest prior art is considered to be Shimizu et al. (US PGPub 2011/0076521, cited on the IDS dated March 23, 2020).
Regarding Claim 11, Shimizu discloses substantially all of the limitations as set forth in the prior Office Action dated May 3, 2022.
Specifically, Shimizu discloses in Figs. 2-4 a battery module ([0042], battery assembly) comprising:
a plate (18, upper case) disposed above the plurality of the one end parts (30b) of the plurality of cells (12) being arranged (Figs. 3-5 and 8, [0053]-[0054]), the plate (18) including:
		holes (56a, 56b, apertures) that are provided in the plate (18) and through each of which the positive electrode terminal (32b) and the negative electrode terminal (32a) of each of the plurality of cells (12) are exposed (Figs. 8-10, [0054]), and
	a plurality of conductive members (78, common bus bar) disposed on a surface of the plate (18) opposite to a surface opposed to the plurality of cells (12) (Figs. 4, 9-10, and 13, [0074]), wherein, 
each of the plurality of conductive members (78) includes terminal connecting parts (84) accommodated in the holes (56a, 56b) (see annotated Fig. 10 provided below, wherein the terminal connecting parts 84 extend into the holes 56a, 56a in the horizontal direction and therefore are accommodated in the holes 56a, 56b) and connected to the terminals (32a, 32b) of a same pole of each of the cells (12) included in the battery block (see annotated Fig. 13 provided below) (Fig. 10, wherein the terminal connecting parts 84 are connected to the terminals 32a, 32b and the terminals 32a, 32 extend through the holes 56a, 56b and therefore the terminal connecting parts 84 are connected through the holes 56a, 56b to the terminals 32a, 32b).

    PNG
    media_image3.png
    580
    994
    media_image3.png
    Greyscale

	However, Shimizu does not disclose the terminal connecting parts extending into and passing through the holes.
	Specifically, the Examiner notes that the positive electrode terminal and the negative electrode terminal (32a, 32b) are configured to extend into and pass through the holes (56a, 56b) in order to be electrically connected to terminal connecting parts (84) (Fig. 10.)
Thus, it would not have been obvious to one of ordinary skill in the art to modify the plurality of terminal connecting parts of Shimizu to extend into and pass through the holes, as called for in the claimed invention, as such was neither disclosed nor suggested by the prior art and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation of doing without drastically interfering with the structure of the plurality of terminal connecting parts of Shimizu, and consequently the skilled artisan would not have had reasonable expectation that such could successful be implemented in the battery module of Shimizu without inferring with the structure of the battery module desired by Shimizu.
	In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the terminal connecting parts extending into and passing through the holes” in combination with all of the other limitations taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that the bus bar 78 connects positive electrode terminals and negative electrode terminals within one row and does not connect positive electrode terminals of the plurality of cells in one row of the plurality of rows and negative electrode terminals of the plurality of cells in an adjacent row of the plurality of rows adjacent to the one row.
Specifically, the Applicant argues that the bus bar 78 connects positive electrode terminals and negative electrode terminals within one row and does not connect positive electrode terminals of the plurality of cells in one row of the plurality of rows and negative electrode terminals of the plurality of cells in an adjacent row of the plurality of rows adjacent to the one row.
The Examiner respectfully disagrees. As stated in the rejection set forth above, Shimizu discloses wherein at least one of the plurality of conductive members (78) connects positive electrode terminals (32b) of the plurality of cells (12) in one row of the plurality of rows (C) and negative electrode terminals (32a) of the plurality of cells (12) in an adjacent row of the plurality of rows (C) adjacent to the one row (see annotated Fig. 13 provided below, wherein a conductive member 78 connects 3 positive electrode terminals of 3 cells in one row C of the plurality of rows C and 3 negative electrode terminals of 3 cells in an adjacent row C of the plurality of rows C adjacent to the one row).

    PNG
    media_image1.png
    648
    780
    media_image1.png
    Greyscale

The Applicant further argues that although it appears that the bus bar 80 in Fig. 13 of Shimizu connects one positive electrode terminal 32b of the plurality of cells in one row of the plurality of rows and one negative electrode terminal 32a of the plurality of cells in an adjacent row of the plurality of rows adjacent to the one row, bus bar 80 does not connect positive electrode terminals of the plurality of cells in one row of the plurality of rows and negative electrode terminals of the plurality of cells in an adjacent row of the plurality of rows adjacent to the one row. 
The Examiner respectfully disagrees and notes that such an argument is moot because bus bar 80 was not relied on as a conductive member.
Regarding Claim 12, the Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Thus, the arguments are not found to be persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geshi et al. (US PGPub 2016/0181579) discloses in Figs. 2-5 a battery module (40) comprising, among additional limitations, a plurality of conductive members (Fig. 6), each of the plurality of conductive members include terminal connecting parts (16, 17) connected through holes (19) to terminals of a same pole of cells (2) ([0033]-[0036]).
Sweeny (US PGPub 2014/0234683) discloses in Fig. 3A-B wherein a conducting member (208) includes a terminal connecting part (302) extending into and passing through holes and connected to terminals (202A, 202B) of a same pole of a plurality of cells (108A, 108B) ([0023]-[0025]).
However, Sweeny does not disclose wherein a positive electrode terminal and a negative electrode terminal are disposed on one end part of the plurality of cells, as called for in the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 9, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 11, 2022